Appeal from a judgment of the County Court of Montgomery County (Catena, J.), rendered March 24, 2006, convicting defendant upon his plea of guilty of the crime of criminal sexual act in the first degree.
Defendant waived indictment and agreed to be prosecuted by a superior court information charging him with criminal sexual act in the first degree. He pleaded guilty to this charge and executed a written waiver of his right to appeal which he signed and affirmed during the plea colloquy. Under the terms of the plea agreement, he was to be sentenced to 12 years in prison to be followed by a five-year period of postrelease supervision. Defendant was sentenced accordingly and he now appeals.
*936Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent guilty plea and waiver of the right to appeal. Therefore, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Spain, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.